EDMONDS, J.,
dissenting.
The majority holds that the phrase “[e]very sale or transfer of any property in payment of any pre-existing debt” in ORS 652.570(1) refers only to the transfers of security interests in 1984 and 1985 by T-H to Fotomat and Far West. It ignores the application of the statute to the acts of T-H in 1988 when T-H surrendered its inventory and accounts receivables to Far West. Those actions constituted a transfer to Far West of the remaining property interests owned by T-H in the secured assets. ORS 652.570(1) by its express terms applies to every transfer, not to some transfers or to only those intended to grant security interests. We should follow the axiom of statutory construction that unambiguous statutes should be construed literally according to their plain meaning unless the literal meaning would produce a plainly unintended, or an absurd result. See Satterfield v. Satterfield, 292 Or 780, 782, 643 P2d 336 (1982).
ORS 652.570 was intended to protect unsecured wage claimants, as against other creditors, by making the employer’s business assets a source for payment of wage claims to a limited extent. In light of that purpose, holding that the surrender of secured property to a secured creditor is a “transfer” within the meaning of the statute is consistent. Further, to so hold would not be inconsistent with ORS 652.570(3), which exempts a renewal of a pre-existing mortgage or lien. A renewal of a security interest removes no assets as a source for the collection of wages in the event the business subsequently fails.
For these reasons, I dissent.